Citation Nr: 9900599	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
appendectomy.

2.  Entitlement to an increased (compensable) rating for 
chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1973 to February 
1976.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1995 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
service-connected appendectomy and chronic rhinitis.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veterans 
service-connected appendectomy scar and chronic rhinitis are 
so sufficiently disabling as to warrant assignment of 10 
percent and 30 percent ratings, respectively.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against assignment of compensable ratings 
for the veterans service-connected appendectomy and chronic 
rhinitis. 




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.

2.  The veterans appendectomy scar is not poorly nourished 
with repeated ulceration; nor is it tender and painful on 
objective demonstration; nor does it cause limitation of 
function of the part affected. 

3.  The veterans chronic rhinitis is not manifested by 
definite atrophy of the intranasal structure and moderate 
secretion; nor is there greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veterans 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7805 (1998).

2.  The criteria for a compensable rating for the veterans 
chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6501 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By way of background, a rating decision in March 1977 granted 
service connection for the residuals of an appendectomy in 
service.  VA examination in September 1976 had shown a well 
healed, nontender appendectomy scar in the right lower 
quadrant and no herniation.  A noncompensable rating, per 
Diagnostic Code 7805, was assigned.  Rating decision in July 
1977 granted service connection for chronic rhinitis.  
Service medical records had shown frequent treatment for sore 
throat and head colds and a diagnostic impression, in August 
1974, of rhinitis.  Upon VA examination in June 1977, the 
veteran had been noted to have postnasal drip and recurrent 
sneezing, red and moist nasal mucosa, and red and dry 
nasopharynx, oropharynx.  A noncompensable rating, per 
Diagnostic Code 6501, was assigned.  Rating decision in 
September 1990 denied a compensable rating for the service-
connected appendectomy.

Received in March 1993, in connection with unrelated claims, 
were VA outpatient treatment records dated from June 1987 to 
January 1991.  Records dated in June 1987 and May 1990 refer 
to treatment for cocaine addiction.  A July 1990 record 
reflects that the veteran presented with complaint of right 
side pain, two to three episodes per year, since appendectomy 
in 1975, and headaches.  He also had history of petit mal 
seizures.  It was noted that no pathological process was 
identified in relation to the annual cramping abdominal pain.  
In September 1990, complaints included productive cough for 
three weeks.  Chest X-ray was normal.  Assessment was 
probable tracheobronchitis.  Chest X-ray in January 1991 was 
also normal.

Also received in March 1993, in connection with unrelated 
claims, were private medical treatment records dated from 
August 1992 to January 1993, reflecting treatment for a 
seizure disorder and a skin disorder.

VA examinations, in connection with the unrelated claims, 
were conducted in August 1993.  At general medical 
examination, clinical evaluation of the nose, sinuses, mouth, 
and throat was unremarkable except for dental caries.  
Examination of the respiratory system revealed that the 
veteran had cold symptoms, cough with yellow sputum, no fever 
or chills, and a runny nose, and his lungs were clear to 
percussion and auscultation.  Diagnoses included history of 
cold symptoms.  Upon examination of the skin, the 
appendectomy scar was noted and the veteran reported that he 
still had some tendency to cramps and tenderness in the 
area.  The examiner reported that the veteran had moderate 
pseudofolliculitis and, except for some minor scars incurred 
in a seizure fall, the skin was negative.  

In a statement submitted in May 1994, the veteran referred to 
a problem with his nostrils due to a hit in the nose in 
service.  In August 1994, the RO advised that the claim was 
disallowed due to the veterans failure to submit requested 
medical evidence.

The veteran commenced the current claims for increased 
(compensable) ratings in May 1995.  He reported that he had 
undergone a nose operation at the VA Medical Center (VAMC) in 
Lebanon, in March 1995.

VA treatment records, dated from 1993 through June 1995, were 
received.  In late 1994 and early 1995, the veteran reported 
that he had experienced episodes of discomfort overlying the 
left side of his nose, and problems with breathing through 
the left nasal cavity, for many years; he attributed it to a 
blow to the nose in service.  An X-ray in December 1994 
showed a single metallic suture wire at the level of the left 
zygomatic arch, most likely related to previous trauma.  It 
also showed an old, slightly depressed fracture of the left 
parietal bone.  Diagnostic impression in January 1995 was of 
a septal deflection with associated nasal airway impairment 
of the left nasal cavity.  In March 1995, the veteran 
underwent nasal septoplasty with cauterization of the 
inferior turbinates.  The records also reflect treatment for 
a seizure disorder and for complaints of a psychiatric 
nature.  A record of June 1995 indicates the nasal 
septoplasty was completely healed and the airways were good 
bilaterally.  

VA examinations were conducted in July 1995.  The veteran 
reported a history of nasal fracture in 1975, manifested by 
unilateral nasal obstruction which persisted until surgery on 
the nose in (March) 1995.  He reported that, since then, his 
breathing had been markedly improved, his nasal symptoms had 
nearly completely cleared, and he had no other symptoms other 
than nasal obstruction.  He had no other symptoms referable 
to the ears, nose, or throat.  On examination, auditory 
canals were clear, tympanic membranes were intact and mobile, 
and there was some slight depression involving the nasal tip 
with some ptosis.  The bony bridge had good configuration on 
visual examination.  The nasal septum was essentially in the 
midline.  There was a good intranasal airway bilaterally and 
minimal obstruction of the nasal vestibules bilaterally 
secondary to ptosis.  There were no polyps or exudates in 
either nasal cavity.  The anterior paranasal sinuses were 
clear on transillumination.  The impression was some 
obstruction of nasal vestibules bilaterally, secondary to 
ptosis of the nasal tip.  

At examination of the skin, the veteran reported that he had 
occasional sticking pain or twinges in the area of his 
appendectomy scar.  The examiner reported that the scar 
seemed perfectly normal.  It was soft, although somewhat 
atrophic, non-painful to palpation, and not bound down to the 
underlying tissue.  The veteran reported that, several years 
before, two metal clips had worked free of the scar area.  
The examiner reported that none were palpable at the present 
time and there was no evidence of potential herniation of the 
scar area.  

In its November 1995 denial of an increased (compensable) 
rating for chronic rhinitis, the RO reported there was no 
evidence that the veterans current nasal symptomatology, 
i.e., residuals of deviated nasal septum and septoplasty, was 
related to his service-connected rhinitis condition.

Received in February 1997 were copies of records pertaining 
to an application by the veteran for Social Security 
disability benefits.  The records include copies of VA 
treatment records, most of which are duplicates of records 
already received, and including records dated from June to 
November 1995, pertaining mainly to psychiatric treatment.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1997.  He reported that his 
appendectomy scar was visible, about four inches long, puffy, 
tender, and painful.  He said that he was not able to lift 
more than five to eight pounds and that the pain was worse in 
the winter and affected by weather changes.  He was seeking a 
10 percent rating.  With respect to his chronic rhinitis he 
said he was looking for a 30 percent rating.  He said he had 
crusting or blockage in the morning and a constant drip.  He 
said he breathed better on the right side, the non-operated 
side, and the left side was better than before the operation.  
The veterans wife said that, after the bandage was removed, 
the veteran had nose bleeds and it was discovered that a 
stitch was still in his nose.  He sometimes had to pull down 
on his nose to clear it.  He said that he was unemployed and 
receiving Social Security disability benefits.  When asked 
whether the benefits were related to the disabilities at 
issue, he said, Not that I know of.  He submitted 
additional copies of VA treatment records, most of which were 
duplicates, and including records dated through June 1996, 
reflecting treatment for unrelated disorders.  

Additional VA examinations were conducted in April 1997.  The 
veteran reported that, since nasal surgery in March 1995, he 
had been having problems with crusting in the right nasal 
vestibule, recurrent post nasal drainage, painful throat, and 
coughing small portions of questionable purulent material.  
On examination, the nasal septum was essentially in the 
midline and there was a good intranasal airway bilaterally, 
with the left better than the right.  Oral and buccal mucosa 
had a healthy pink appearance.  Tonsils were enlarged, 
projecting slightly beyond faucial pillars.  No injection was 
present and no exudate was noted.  The pharynx was clear.  
Vocal cords were clear and moved freely and approximately 
well in phonation.  The impressions were tonsillar 
hypertrophy; history of gastric reflux; and otherwise 
essentially normal examination.

The veteran also reported a cramping sensation in the area of 
his appendectomy scar, associated with some diarrhea.  He 
complained that the scar was tender to touch and that he had 
to use a cane because of this.  On examination, he had an 
eight-centimeter, linear, surgical scar on the right lower 
abdomen.  There was no keloid formation.  The examiner noted 
that the veteran refused to allow palpation due to 
sensitivity.  Diagnoses included surgical scar of the right 
lower abdomen.  

We note that, by rating decision in May 1998, service 
connection for residuals of deviated nasal septum with 
septoplasty was denied.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veterans 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, it is clear that all necessary 
development has been accomplished by the RO and that the case 
is ready for appellate review.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Entitlement to an increased (compensable) rating for 
appendectomy

The veteran has been rated under Diagnostic Code (DC) 7805, 
which provides that a scar may be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(1998).  He may also be rated under DC 7803, which provides 
that, when a superficial scar is poorly nourished, with 
repeated ulceration, a 10 percent disability rating shall be 
assigned.  38 C.F.R. § 4.118, DC 7803 (1998).  Finally, he 
may be rated under DC 7804, which provides that, when a 
superficial scar is tender and painful on objective 
demonstration, a 10 percent disability rating is assigned.  
38 C.F.R. § 4.118, DC 7804 (1998).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

After a review of the claims folder, the Board is of the 
opinion that the criteria for a compensable rating for the 
veterans appendectomy scar are not met.  The relevant 
medical evidence dated in recent years does not show that the 
scar is poorly nourished, with repeated ulceration, or tender 
and painful on objective demonstration, and the evidence does 
not show functional loss as a result of the scar.

We acknowledge the veterans assertion that the scar causes 
occasional pinching or cramping pain, and is tender to touch, 
and, certainly, he is competent describe his physical 
complaints.  However, the Board notes that there is no 
competent medical evidence in support of his contention that 
his complaints are consistent with an objective demonstration 
of tenderness or pain.  As the veteran does not have any 
professional medical expertise, his statements as to his 
symptoms and their cause must be confirmed by medical 
evidence and are not, by themselves, of probative value.  See 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) (a layperson 
is generally not capable of opining on matters requiring 
medical knowledge), affd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1991).

As described above, the medical evidence of record reflects 
that, in July 1995, the scar seemed perfectly normal, and was 
soft, non-painful to palpation, and not bound to the 
underlying tissue.  At VA examination in April 1997, the 
veteran refused to allow palpation and it was noted there was 
no keloid formation.  In this regard, in view of the 
objective findings noted above, it does not appear that a 
compensable evaluation is warranted for the scar.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Entitlement to an increased (compensable) rating for chronic 
rhinitis.

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996.  61 Fed. Reg. 
46,728 (September 5, 1996).  The Court has held that, where 
pertinent laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); see also Fischer v. West, 
11 Vet.App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its November 1995 
decision denying an increased (compensable) rating; 
therefore, they were not applied by the RO at that time.  The 
RO did apply them in its supplemental statement of the case 
in September 1997.  The Board will therefore consider the new 
criteria along with the old criteria.

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, DC 6501 (1996).  

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(1998).  Bacterial rhinitis and granulomatous rhinitis are 
rated separately under DCs 6523 and 6524.  

Applying the above criteria, we find that an increased 
(compensable) rating is not warranted.  While the veteran has 
complained of crusting in the right nasal vestibule and 
recurrent post nasal drainage, which may or may not amount to 
moderate secretion under the old code, the evidence does not 
show he has definite atrophy of the intranasal structure.  We 
note that, on examination in April 1997, he had good 
intranasal airway bilaterally.  Thus, a compensable rating 
under the old criteria is not warranted.  Under the new 
criteria, a compensable rating is warranted, where there are 
no polyps, which is the case with the veteran, only if there 
is a greater than 50-percent obstruction of nasal passage on 
both sides, or complete obstruction on one side.  While the 
veteran has complained of nasal obstruction, he reportedly 
had good intranasal airway bilaterally, with the left better 
than the right, at VA examination in April 1997.  
Furthermore, the complaint of nasal obstruction has been made 
in conjunction with the disability of residuals of deviated 
nasal septum with septoplasty which has been determined to 
be non-service-connected.

While the Board does not doubt the sincerity of the veterans 
belief in the validity of his claims, the preponderance of 
the evidence is against the claims,  and they must be denied 
at this time.


ORDER

The claims of entitlement to increased (compensable) ratings 
for service-connected appendectomy and chronic rhinitis are 
denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
